This matter having been duly presented on the motion for reinstatement to the practice of law filed by John Charles Allen of New Brunswick, who was admitted to the bar of this State in 1995, and who was temporarily suspended from the practice of law pursuant to Rule 1:20-15(k), effective November 19, 2018, by Order filed October 18, 2018;
And the Office of Attorney Ethics having reported to the Court that respondent has complied with the Fee Arbitration Determination in District Docket No. VIII-2017-0020F;
And good cause appearing;
It is ORDERED that John Charles Allen be restored to the practice of law, effective immediately.